UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (AMENDMENT NO. ) Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box:  Preliminary Proxy Statement  Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2))  Definitive Proxy Statement  Definitive Additional Materials  Soliciting Material Pursuant to Rule 14a-12 ITEX CORPORATION (Name of Registrant as Specified In Its Charter) PAGIDIPATI FAMILY, LP MPIC FUND I, LP MPIC CANADIAN LP CORNER MARKET CAPITAL MANAGEMENT, INC. CORNER MARKET CAPITAL U.S., INC. CORNER MARKET CAPITAL CORP. SANJEEV PARSAD ALNESH MOHAN DAVID POLONITZA RAHUL PAGIDIPATI SIDD PAGIDIPATI WAYNE JONES RICHARD POLONITZA GRETA POLONITZA G. ANDREW COOKE DR. DEVAIAH PAGIDIPATI DR. RUDRAMA PAGIDIPATI KIRK ANDERSON PAUL W. KIM (Name Of Person(S) Filing Proxy Statement, If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box):  No fee required  Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid:  Fee paid previously with preliminary materials.  Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The Committee to Enhance ITEX (the “Committee”), together with the other Participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the 2010 annual meeting of stockholders (the “Annual Meeting”) of ITEX Corporation.The Committee has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1:On October 20, 2010, the Committee issued the following press release and posted to HTTP://WWW.ENHANCEITEX.COM The Committee to Enhance ITEX Mobilizes Executive Leadership Team Press Release Source: The Committee to Enhance ITEX on Wednesday October 20, 2010, 11:00 am EST CRANFORD, N.J., Oct 20 /PRNewswire/ The Committee to Enhance ITEX (the “Committee”) announces continuing discussions with experienced executives to lead the business operations of the ITEX Corporation (“ITEX”) if necessary. While discussions continue, the following two executives have currently indicated their interest in joining ITEX’s management team and are prepared to successfully transition ITEX and implement the Committee’s plan: • A Partner at a prominent $90+ million capital firm, with over 16 years of experience serving as a CEO of high-growth companies and turnarounds. He has served as CEO and founder of one of the first dynamically generated e-commerce sites; President and Founder of an enterprise Software-as-a-Service company with Fortune 500 customers; CEO and founder of a technology company serving clients such as Albertsons, Bain & Company, and Exodus Computing; CTO and board member of a venture-backed online mortgage bank which became one of the five largest in the US during his tenure; and turnaround CEO of a multi-office recruiting and technology business. • A senior executive with operational experience that includes a career of over 15 years within the barter industry. As an operator he has been able to significantly grow his barter business through organic growth. Beyond his operational experience, the candidate has served on numerous boards and maintains a high level of peer acknowledgement. The Committee will continue to communicate with you regarding details of our ideas to improve ITEX. Our website, www.enhanceitex.com (the “Website”), will be the primary channel over which we will impart information on vital matters. We encourage shareholders to visit our website regularly and to share their thoughts with us. CERTAIN INFORMATION CONCERNING THE PARTICIPANTS The Committee, together with the Participants (as defined below), intends to make a preliminary filing with the United States Securities and Exchange Commission (the "SEC") of a proxy statement and accompanying proxy card to be used to solicit proxies for the election of its slate of director nominees at the 2010 annual meeting of stockholders of the ITEX Corporation. THE COMMITTEE STRONGLY ADVISES ALL STOCKHOLDERS OF THE COMPANY TO READ THE PROXY STATEMENT WHEN IT IS AVAILABLE BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION. SUCH PROXY STATEMENT WILL BE AVAILABLE AT NO CHARGE ON THE SEC'S WEBSITE AT http://www.sec.gov. IN ADDITION, THE PARTICIPANTS IN THE SOLICITATION WILL PROVIDE COPIES OF THE PROXY STATEMENT WITHOUT CHARGE UPON REQUEST. REQUESTS FOR COPIES SHOULD BE DIRECTED TO THE
